0:18-cv-01417-CMC                Date Filed 02/26/21    Entry Number 357        Page 1 of 1




                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF SOUTH CAROLINA
                                           ROCK HILL DIVISION

    Robert Louis Garrett, Jr.,                         C/A. No. 0:18-1417-CMC-PJG

                   Plaintiff
           v.

    Randall Fowler, Jr; Lasley; DeGeorgis;
    Wantonta Golden; Jeff Bilyeu; R. Blackburn;                            Order
    Kenneth Myers; James Jennings; Nathan Rice;
    Christopher Monaco; Sgt. Campbell; Lt.
    Rendell Berry,
                   Defendants.


          This matter is before the court on Plaintiff’s motion for extension of time to file objections

to the Report and Recommendation (ECF No. 351). 1 Plaintiff requests a 30 to 45-day extension

in which to file his objections. This request is related to typewriter access and his difficulty

handwriting pleadings.

          Plaintiff’s motion for extension is granted in part, and he shall have until April 2, 2021 to

file his objections to the Report in the above captioned case. As his facility is on lockdown, it may

not be feasible to allow him typewriter access; however, the court will continue to pursue further

information regarding the issues raised in the Motion for Temporary Restraining order.

                  IT IS SO ORDERED.
                                                                s/Cameron McGowan Currie
                                                                CAMERON MCGOWAN CURRIE
                                                                Senior United States District Judge
Columbia, South Carolina
February 26, 2021



1
 Plaintiff has also filed a motion for temporary restraining order (ECF No. 350) regarding the use
of a typewriter despite the facility lockdown. The court has ordered Defendants to respond to that
motion.
